Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application makes reference to or appears to claim subject matter disclosed in Application No. PCT/US20/39096, filed 06/28/2019. If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c)  or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with  37 CFR 1.78. If the application was filed before September 16, 2012, the specific reference must be included in the first sentence(s) of the specification following the title or in an application data sheet (ADS) in compliance with pre-AIA  37 CFR 1.76; if the application was filed on or after September 16, 2012, the specific reference must be included in an ADS in compliance with 37 CFR 1.76. For benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c), the reference must include the relationship (i.e., continuation, divisional, or continuation-in-part) of the applications.
If the instant application is a utility or plant application filed under  35 U.S.C. 111(a), the specific reference must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application. If the application is a national stage application under 35 U.S.C. 371, the specific reference must be submitted during the pendency of the application and within the later of four months from the date on which the national stage commenced under 35 U.S.C. 371(b) or (f), four months from the date of the initial submission under 35 U.S.C. 371 to enter the national stage, or sixteen months from the filing date of the prior application. See 37 CFR 1.78(a)(4) for benefit claims under 35 U.S.C. 119(e) and 37 CFR 1.78(d)(3) for benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c). This time period is not 
If the reference to the prior application was previously submitted within the time period set forth in  37 CFR 1.78  but was not included in the location in the application required by the rule (e.g., if the reference was submitted in an oath or declaration or the application transmittal letter), and the information concerning the benefit claim was recognized by the Office as shown by its inclusion on the first filing receipt, the petition under  37 CFR 1.78 and the petition fee under  37 CFR 1.17(m)  are not required. Applicant is still required to submit the reference in compliance with  37 CFR 1.78  by filing an ADS in compliance with 37 CFR 1.76 with the reference (or, if the application was filed before September 16, 2012, by filing either an amendment to the first sentence(s) of the specification or an ADS in compliance with pre-AIA  37 CFR 1.76). See MPEP § 211.02.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The terms "substantially" “at least partially” “coaxially aligned” used throughout the claims are relative terms which renders the claim indefinite.  The terms are not defined by the claims, the specification does not provide a specific standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The terms are given their broadest reasonable interpretation in light of the specification.
Should applicant intend the terms to have an exact meaning it must be defined in the claims and supported by the specification or pointed out on record in Applicant’s remarks what specific degree the terms are limited to and how it is supported by the specification.
It is not clear what “extend along” in claim 17 is intended to mean as the fluid cooled and non-fluid-cooled portions have a longitudinal axis and a passage axis  thus it is unclear what axis the term “extend along” is referring to for the burner diameters  and conduit.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 9-12 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Luka et al. (US 20180313532) herein after referred to as Luka..
Regarding claims 1, 3, and 4, Luka discloses a submerged combustion melter for glass batch melting (at least 600, Fig 1-8, [0003], [0067]) melting chamber comprising:
a chamber wall, or burner panel (100),  having a longitudinal axis and forming a passage having a passage axis transverse to the longitudinal axis, the chamber wall including an inner wall surface (4) with an inner wall edge extending about the passage (See at least Fig 1, 2, 5, 6, 7):
a burner (see at least Fig 1) positioned in the passage of the panel (100) and having a tubular body with a burner end spaced away from the inner wall edge so that a space exists between the burner end and the inner wall edge (See Fig 1 and 2), the tubular body (22) also having an outer burner diameter, an inner burner diameter, and a central conduit (24) within the inner burner diameter; and
a cap, non-fluid cooled protective member (36) also spaced away from the tubular body (as required by claim 4), [0054] which is at least partially positioned in the space between the burner end and the inner wall edge because a portion of (36) in Fig 1 does overlap said section.
 a cap diameter, the inner cap edge extending about the central conduit so that it forms a bore coaxially aligned with the passage.
Regarding claim 2, the chamber wall is a floor of the melting chamber having non-fluid cooled portion (4) and fluid cooled portion (6) see also Fig 8.
Furthermore, the inner cap edge is substantially aligned with the inner burner diameter as seen in Luka Fig 1 and made further obvious below.
Regarding claim 9, Fig 1 of Luka shows wherein the chamber wall comprises a non-fluid-cooled portion (4) having a first height and a fluid-cooled portion (At least 6, potentially 6 and 8) having a second height, the non-fluid-cooled and fluid-cooled portions being disposed in two layers (Fig 1) and contacting each other at a boundary, and wherein the cap has a cap height that is substantially equal to and shown as less than the first height of the non-fluid-cooled portion in Fig 1.
Regarding claims 10-12, the outer and inner burner diameters and the central conduit of the tubular body extend along the fluid-cooled portion as indicated by the longitudinal axis of the chamber wall and the burner having a passage axis traverse to the longitudinal axis (at least Fig 1, 2, 5, and 7 of Luka, and discussed regarding claim 1 above).  Thus the burner extends towards the inner wall surface of the chamber wall, and at least proximal to the boundary of the non-fluid-cooled and fluid-cooled portions.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-7, 11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luka et al. (US 20180313532) herein after referred to as Luka.
Regarding claims 4-7 and 11, it should be noted the portion (38) is not identified in the disclosure of Luka and thus would yield one of ordinary skill in the art to optimize said portion, or spacing of the inner wall surrounding the burner to achieve an area surrounding the burner that is protected from the molten material as indicated necessary to one skilled in the art via “protective” member (36).

The protective member may be shaped having a variety of designs and diameters and Luka specifically states ”the design is intended to transfer heat away from the position indicated at 50” [0056] discussing different shapes and diameters of the cap thus it would be obvious to one skilled in the art to form the shape and location of the protective cap to yield the most protection via transferring heat away from the burner.  
Furthermore MPEP 2144.04 states
In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) (Claim was directed to an advertising display device comprising a bottle and a hollow member in the shape of a human figure from the waist up which was adapted to fit over and cover the neck of the bottle, wherein the hollow member and the bottle together give the impression of a human body. Appellant argued that certain limitations in the upper part of the body, including the arrangement of the arms, were not taught by the prior art. The court found that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.). But see Ex parte Hilton, 148 USPQ 356 (Bd. App. 1965) (Claims were directed to fried potato chips with a specified moisture and fat content, whereas the prior art was directed to french fries having a higher moisture content. While recognizing that in some cases the particular shape of a product is of no patentable significance, the Board held in this case the shape (chips) is important because it results in a product which is distinct from the reference product (french fries).)
In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.).
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.)


Regarding claim 13, Luka describes the cap as its own entity and there is no method step disclosed in Luka for one skilled in the art to presume the cap is integral with the burner.
MPEP 2144.04 further states that:
In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose."
Thus it would be obvious to one skilled in the art to make the cap (36) of Luka separable from any portion of the submerged combustion melter.  
Additionally, it is inherent to one skilled in the art the importance of continuous manufacturing of molten glass for mixing of the molten batch as well as efficiency of production.  In most glass production facilities replacing parts inhibits the production process because molten glass cools when not heated, thus it would be obvious to one skilled in the art to make as many parts separable as possible to repair production facilities more effortlessly and continue the heated/molten process and thus production. Also slightly referenced in [0064]-[0068], [0084] “Preferably, burner panels will have a satisfactory service life of at least 12 months under conditions existing in a continuously operating SCM” of Luka regarding corrosion, fatigue of mechanisms.

s 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luka et al. (US 20180313532) herein after referred to as Luka and further in view of Charbonneau et al. (US 20170008795 A1) referred to as Charbonneau herein after.
Regarding claims 15-17, Luka discloses a melting chamber comprising:
a chamber wall, or burner panel (100),  having a longitudinal axis and forming a passage having a passage axis transverse to the longitudinal axis, the chamber wall including an inner wall surface (4) with an inner wall edge extending about the passage and a burner positioned in the passage and having a tubular body (See at least Fig 1, 2, 5, 6, 7); and
Luka discloses various method of altering the burner to make a more corrosion resistant submerged combustion melter [0084]
However Luka fails to specifically disclose a burner end spaced away from the inner wall edge so that a space exists between the burner end and the inner wall edge, the tubular body having no coolant passage for a cooling fluid and having an outer burner diameter, an inner burner diameter, and a central conduit within the inner burner diameter, and wherein the outer and inner burner diameters of the tubular body extend at least to the boundary of the non-fluid-cooled and fluid-cooled portions.
In the analogous art of submerged combustion melting Charbonneau discloses a melter which may have fluid cooled walls, at least [0053], [0060], [0068].  Charbonneau discloses a burner Figs 8 having a central conduit (for example 802) within outer conduit (804)  and an additional section, defining tip (811) seen in Fig 8A-B of Charbonneau and further described in [00778]-[0079] specifically (however; in the interest of compact prosecution let it be noted that suggestions of adjustments exist throughout Charbonneau).

MPEP 2144.06 states:
In order to rely on equivalence as a rationale supporting an obviousness rejection, the equivalency must be recognized in the prior art, and cannot be based on applicant’s disclosure or the mere fact that the components at issue are functional or mechanical equivalents. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958) (The mere fact that components are claimed as members of a Markush group cannot be relied upon to establish the equivalency of these components. However, an applicant’s expressed recognition of an art-recognized or obvious equivalent may be used to refute an argument that such equivalency does not exist.); Smith v. Hayashi, 209 USPQ 754 (Bd. of Pat. Inter. 1980) (The mere fact that phthalocyanine and selenium function as equivalent photoconductors in the claimed environment was not sufficient to establish that one would have been obvious over the other. However, there was evidence that both phthalocyanine and selenium were known photoconductors in the art of electrophotography. "This, in our view, presents strong evidence of obviousness in substituting one for the other in an electrophotographic environment as a photoconductor." 209 USPQ at 759.).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
The substitution would yield a space formed by at least (811) of Charbonneau between the chamber panel and burner.  Regarding claim 14, although Charbonneau does not disclose a cooled burner in the cited paragraphs it should also be noted that the claims are drawn to a device and the fluids entering each conduit do not limit the burner as the device is capable of having an oxidant or fuel enter either conduit and Charbonneau does suggest cooled burners as well.
Charbonneau also discloses in [0078] the burner of Figs 8, 8A, 8B that a “threaded construction” that makes obvious axial adjustment to an insert and as suggested in [0081] the height  
“other connectors to inner conduit 802 allow variation of the axial position of insert 824. Furthermore, physical parameters of insert 824 may be changed, as discussed herein. Finally, the entire insert may be removed and replaced with another insert of same or different dimensions if desired.” [0079] 

Regarding claim 16, alternatively Charbonneau also discloses in [0078] the burner of Figs 8, 8A, 8B that a “threaded construction” that makes obvious axial adjustment to an insert and as suggested in [0081] the height  
“other connectors to inner conduit 802 allow variation of the axial position of insert 824. Furthermore, physical parameters of insert 824 may be changed, as discussed herein. Finally, the entire insert may be removed and replaced with another insert of same or different dimensions if desired.” [0079] 
 the combined teachings of Luka and Charbonneau would yield an outer cap as taught by Luka or positioned in the space between the burner end and the inner wall edge wherein the cap is axially adjustable and one of ordinary skill in the art would be inclined to adjust said cap in Fig 1 such that the burner has a body with an outer cap surface aligned with the inner wall surface, the outer cap surface also having an inner cap edge having a cap diameter, the inner cap edge extending about the central conduit so that it forms a bore coaxially aligned with the passage.
Luka suggests submerged combustion burners with conduits with a distal end below the outer conduit and Charbonneau suggests burners with a distal end such as 832) above the outer conduit of a submerged combustion burner and also teaches the benefit of having an end be axially displaceable.  It would be obvious to one skilled in the art attempt either known construction as discussed above with the predictable results of submerged combustion.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(US 20140007623 A1) fluid cooled walls [0053] Fig 7-8
(US 20160194232 A1) abstract [0034] 

(US 10837705 B2) Fig 5
(US 10183884 B2) 
(US 9021838 B2) burner 100 has conduit with larger diameter
(US 9751792 B2) burner tip for conduit, vs protective portion/ considered cap
(US 10337732 B2), (US 10196294 B2) burner height forces wall
(US 10144666 B2) conduit versus height


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966.  The examiner can normally be reached on Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741